DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2022 was filed after the mailing date of the Non-final on 07/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claim 4 is canceled
	Claims 1-3, and 5-18 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
The limitation “a raster scan pattern with a step pitch” in line 3 is unclear how the pattern only has one step pitch.
The claim recites the limitation “the scan lines” in lines 5, 6 and 7. There is insufficient antecedent basis for this limitation in the claim. For example, claim 1 reads in pertinent part, “a plurality of scan lines” in lines 4, wherein in lines 5, 6, and 7 refer to “the scan lines”, therefore it is unclear which group of the plurality of the scan lines intended to be claimed (e.g., group of two scan lines, or group three scan lines).  See MPEP 2173.05(e). 
The claim recites the limitation “raster passes” in line 7. There is insufficient antecedent basis for this limitation in the claim. For example, claim 1 reads in pertinent part, “a plurality of raster passes” in lines 4, wherein in line 7 refer to “raster passes”, therefore it is unclear which group of the plurality of the scan lines intended to be claimed (e.g., group of two raster passes, or group three raster passes).  See MPEP 2173.05(e). 
Claim recites the limitation "the step pitch width" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the scan lines of each raster pass being separated  by a distance equal to a multiple of the step pitch” in lines 5-6, and the limitation “the number of raster passes equals the multiple of the step pitch” are unclear. In particular, there is insufficient antecedent basis for the limitation “the number”, and if the number of raster passes equals the number of the step pitch (e.g., number of 3), so the distance between the scan lines of each raster pass would need only 2 step pitches (see Fig. 1).
The limitation “the multiple of the step pitch to form an interlaced raster scan pattern with an interlace pitch equal to the step pitch” is clear whether if the interlaced raster scan pattern is formed by multiple of step pitch or a single of step pitch/interlace pitch”.
	The terms “the step pitch”, “the interlace pitch”, and “scan line” are unclear whether they are the same or different limitations since it appears in the specification and drawings that they are the same limitations. 
It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

Regarding claim 2 and claim 3, each claim recites the limitation “said lines pass” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 6, each claim recites the limitation “a laser” in line 3 is unclear whether if the claim is intended to claim a new laser beam which is different from the laser beam in claim 1.

Regarding claim 11, each claim recites the limitation “a machining step” in line 2 is unclear whether if the claim is intended to claim a new machining step which is different from the machining step in claim 1.

Regarding claim 12, each claim recites the limitation “an interlace pitch” in line 2 is unclear whether if the claim is intended to claim a new interlace pitch which is different from the machining step in claim 1.


Regarding claim 16, each claim recites the limitation “ablation depths” in line 2 is unclear whether if the claim is intended to claim the depths of the raster passes, or the depths of the lines.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kleinert (US 20160243646 A1).

Regarding claim 1, Kleinert discloses, a direct write laser based machining method (see Fig. 13) wherein a laser beam (see laser in Fig. 13 with beam axis 1372) is controlled to machine ablate portions of a glass material (see article 100 in Fig. 13 and disclosed in para 0120 “Although the article 100 has been described as including a metallic substrate 102, alternative substrate materials include ceramics, glasses, and plastics, or combinations thereof”) to machine a desired contour surface (see Figs. 18-21) on the glass material in a raster scan pattern with a step pitch (see Figs. 18-21) providing comprising the steps of machining a plurality of raster passes (see Figs. 18-21); each raster pass formed of a plurality of scan lines (see line set 1704 in Fig. 18) with the scan lines of each raster pass being separated by a distance equal to a multiple of the step pitch (see Fig. 18); the scan lines of each subsequent raster pass being located the step pitch width apart from the scan lines of each previous raster pass (see Fig. 20, wherein set lines 1900 and 1800 are separated by set line 1700); and the number of raster passes equals the multiple of the step pitch to form an interlaced raster scan pattern with an interlace pitch equal to the step pitch (see Figs. 18-21). 

Regarding claim 2, Kleinert discloses, wherein the interlaced raster scan pattern is a unidirectional interlaced raster scan pattern wherein, said scan lines pass from a first side of the glass material to a second side of the glass material in the same direction (see scan direction 700 in Figs. 18-21).

Regarding claim 3, Kleinert discloses, wherein the interlaced raster scan pattern is a bidirectional interlaced raster scan pattern wherein, said scan lines pass from a first side of the glass material to a second side of the glass material in either direction (disclosed in para 0144).

 Regarding claim 5, Kleinert discloses, wherein the process method includes calculating the desired contour surface from a design for the glass material (see controller 1304 in Fig. 13).

Regarding claim 6, Kleinert discloses, wherein the method includes:(a) providing a laser beam (see Fig. 13) ; (b) providing a computer controlled optical system to direct the laser beam (see controller 1304); (c) providing a computer controlled X-Y translation stage (see xyz stage in Fig. 13); (d) locating the glass material on the computer controlled X-Y translation stage (see Fig. 13); (e) operating the computer controlled optical system and the computer controlled X-Y translation stage to ablate portions of the glass material in a pattern and thereby machine the desired contour surface on the glass material (see Fig. 13).

Regarding claim 7, Kleinert discloses, wherein the glass material is a glass substrate (see article 100 in Fig. 13 and disclosed in para 0120 “Although the article 100 has been described as including a metallic substrate 102, alternative substrate materials include ceramics, glasses, and plastics, or combinations thereof”). 
 
Regarding claim 8, Kleinert discloses, wherein the glass substrate is selected from a group comprising: fused silica, borosilicate crown glass, titanate high index glass and flint glass (see article 100 in Fig. 13 and disclosed in para 0120 “Although the article 100 has been described as including a metallic substrate 102, alternative substrate materials include ceramics, glasses, and plastics, or combinations thereof”).

 Regarding claim 9, Kleinert discloses, wherein the laser beam is provided by an ultrashort pulsed laser (disclosed in para 0160 “This laser 1302 produces laser pulses with duration of about 10 ps in cooperation with controller 1304”). 

Regarding claim 10, Kleinert discloses, wherein the method includes calculating a desired contour surface from an optical design for an optical element (see controller 1304 and para 0120 with material is glass).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert (US 20160243646 A1) in view of McBride (US 2012/0140334 A1).

Regarding claim 11, Kleinert substantially discloses all the claimed limitation in claim 6.
However, Kleinert does not disclose, the method comprises a machining step and a smoothing step.
Nonetheless, McBride further teaches wherein the method comprises a machining step and a smoothing step (Paragraph [0060]: “A melt zone of diameter approximately 200 umis thus created which removes the residual pattern of the raster and smoothes or polishes the surface 20. This can be carried out by the same system, as described with reference to FIG. 8, as performs the smoothing, under a near-CW mode of operation, in which case the substrate 38 does not require to be moved between the machining and polishing steps. Alternatively, the process can be carried out by a separate system that is optimised for the laser smoothing process’). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the method of Kleinert wherein the method comprises a machining step and a smoothing step taught and/or suggested by McBride in order to remove the residual pattern of the raster (disclosed in para 0060 of McBride).

Regarding Claim 14, McBride further teaches wherein the method comprises a polishing step (Claim 8 “a micro-optical element according to claim 7 wherein a surface of the element is smoothed and polished’).

Regarding Claim 15, McBride further teaches wherein the polishing step is performed using a CO2 laser (Claim 17: “providing a wavelength stabilized COz laser with stable laser power operating on a laser line selected from the COz spectrum’; Claim 19: “A method of manufacturing a micro-optical element according to claim 17 wherein the method includes the additional step of operating the laser, acousto-optic modulator and the translation stage to melt the silica in a continuous wave (CW) scan regime to laser micro-polish the surface of the micro-optical element”).

Regarding Claim 16, McBride further teaches wherein ablation depths greater than 300 um are machined in the glass material (disclosed in para 0047 “Each lens form 22 defines a lens shape 24, being primarily convex with a depth (in the propagation axis z) of between 50 u.m and 500 u.m”).  

Regarding Claim 17, McBride further teaches wherein ablation depths greater than 500 um are machined in the glass material (disclosed in para 0047 “Each lens form 22 defines a lens shape 24, being primarily convex with a depth (in the propagation axis z) of between 50 u.m and 500 u.m”).  

Regarding Claim 18, McBride further teaches wherein ablation depths as high as 500 um are machined in the glass material (disclosed in para 0047 “Each lens form 22 defines a lens shape 24, being primarily convex with a depth (in the propagation axis z) of between 50 u.m and 500 u.m”). Even though McBride does not explicitly disclose, the depths as high as 1000um, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the depths of McBride wherein ablation depths as high as 500 um are machined in the glass material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert (US 20160243646 A1) in view of Heidrich (“Development of a Laser Based Process Chain for Manufacturing Freeform Optics”, Sebastian Heidrich et al., Physics Procedia, Volume 12, Dec 31, 2011, Pgs. 519 – 528).

Regarding Claim 12, Kleinert teach a laser-based machining process according to claim 6,
but do not specifically teach wherein an interlace pitch is between 0.5 and 1.5 times a laser spot diameter.
However, Heidrich does teach wherein the raster scan pitch is between 0.5 and 1.5 times a laser spot diameter (Pg. 527: Fig 10(a) “track pitch 0.02 mm’; Pg. 527: Line 4-6 “ultra- short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 um”).
Since the size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in Kleinert in order to ablate the optic element in alignment with the chosen contour design.

Regarding Claim 13, Heidrich further teaches wherein the raster scan pitch is approximately equal to the laser spot size (Pg. 527: Fig 10(a) “track pitch 0.02 mm”; Pg. 527: Line 4-6 “ultra-short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 um’). Even though Heidrich does not specifically outline a scenario in which the laser spot size and scan pitch are exactly the same, both laser spot size and scan pitch are variable parameters in the micromachining process and can be altered to meet design requirements. Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the laser spot size and scan pitch so that they are in a 1:1 relationship, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) Further, the size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in Kleinert in order to ablate the optic element in alignment with the chosen contour design.

Response to Amendment
The amendment of 10/21/2022 is acknowledged. 

Response to Arguments
The objections to the drawing, the specification and the claims are withdrawn in view of the amendments.
The arguments with respect to the 112(f) is acknowledged.
The rejections under 112(b) and 112(d) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015. The examiner can normally be reached Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761